DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks filed 01/31/2022.
3. Claims 1-12, 14-18 and 20-22 are rejected and are pending in which claims 1, 11 and 18 are independent.
Response to Arguments
4. Applicant's arguments in the Remarks filed 01/31/2022 have been fully considered. As per the Examiner’s responses, please refer to below discussions.
4.1. The objections made to Claims 19 and 20 are hereby withdrawn as a necessity to the amendments made to the claims.
4.2. The Applicant argued that “the Cited References Fail to Disclose that at least one Predicted ETL Rule Comprises Logic that Applies a Function to Data Values Extracted from the Source Schema, the Function Transforming the Data Values, and that a Definition for at least one Additional ETL Mapping Applies the Function to Data Extracted from a Table of the Source Schema when Loading the Extracted Data into a Table of the Target Schema”, the Examiner respectfully agreed. 
The subject matters amended to respective claims has been thoroughly reviewed and related prior art has been fully searched and investigated. A reference published to Bhide is respectfully incorporated in the instant action for curing the deficiency of Doan reference.
The new grounds set forth on Doan in view of Bhide and/or further in view of De also addressed the amended dependent claims and newly added claims in the instant action. Please refer to respective sections in the instant action.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.1.1. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.1.2. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.1.3. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.2. Claims 1-2, 4-8, 10-11, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Doan et al.: "RECONCILING SCHEMAS OF DISPARATE DATA SOURCES: A MACHINE LEARNING APPROACH", (ACM SIGMOD 2001 May 21-24, hereafter “Doan”), in view of
Bhide et al.: “STAR AND SNOWFLAKE SCHEMAS IN EXTRACT, TRANSFORM, LOAD PROCESSES”, (United States Patent Application Publication US 20130117217 A1, filed 2012-09-14 and published 2013-05-09, hereafter “Bhide”).

As per claim 1, Doan teaches a method for learning extract, transform, and load ("ETL") mappings by example, the method comprising:
extracting a plurality of features from a source schema and a target schema (See Figures 2-3; Abstract; Page 2, left column, the 2nd Paragraph; and Page 3, left column, the last two Paragraphs: LSD (a system that employs and extends current machine-learning techniques to semi-automatically find such mappings) extracts data from this source to populate a table where each column consists of data instances for a single element of the source schema (Figure 2.b). Here the columns of tables from source to mediated DTDs (Document Type Descriptor) teaches the features of the source and target schemas), 
the features comprising at least columns of a plurality of tables of the source schema and the target schema (See Figures 2-3; Abstract; Page 2, left column, the 2nd Paragraph; and Page 3, left column, the last two Paragraphs: LSD (a system that employs and extends current machine-learning techniques to semi-automatically find such mappings) extracts data from this source to populate a table where each column consists of data instances for a single element of the source schema (Figure 2.b). Here the columns of tables from source to mediated DTDs (Document Type Descriptor) teaches the features of the source and target schemas);
providing example ETL mappings to a machine learning algorithm (See Page 4, right column, 3.1 The Training Phase 1, 1. Manually Specify Mappings for Several Sources: LSD begins by asking the user to specify 1-1 mappings for these sources, so that it can use the sources to create training data for the learners), 
wherein the example ETL mappings comprise definitions for extracting data from one or more tables of the source schema and loading the extracted data into one or more tables of the target schema (See Figure 5, Page 4, left column, 3.1 The Training Phase 1, 1. Manually Specify Mappings for Several Sources and 2. Extract Source Data: the user simply has to specify the mappings shown in Figure 5.b, which says that location matches ADDRESS, comments matches DESCRIPTION, and so on; and at Table 3, and Page 9, left column, the 1st Paragraph: Next, LSD extracts data from the sources (20-300 house listings in our experiments). In our example, LSD extracts a total of four house listings as shown in Figure 5.c. Here the mapping of house listing is an example mapping. Creating a DTD for each source by mirroring the structure of the data in the source, and using the terms from the source and then downloading data listings from each source.); and
predicting, using the machine learning algorithm and based on the source schema, target schema, and extracted features, one or more ETL rules that define logic for extracting data from the source schema and loading the extracted data into the target schema (See Page 4, right column, 2nd and 3rd paragraphs, 4. Train the Base Learners: the machine learning algorithm produces predictions examining the training examples and produces an internal classification model for matching new examples; Here the internal classification model for matching is the ETL rule; and at Page 5, right column, 2nd Paragraph, 3.2 The Matching Phase: the internal classification model for matching is used to predict mappings for new sources which implies that the matching model defines the logic for extracting data).
Concerning “wherein at least one predicted ETL rule comprises logic that applies a function to data values extracted from the source schema, the function transforming the data values”, 
Doan teaches predicted ETL rule (See Page 6, left column, 3rd Paragraph, 3. Apply the Constraint Handler: after the prediction converter has computed predictions for all source-DTD tags, the constraint handler takes these predictions, together with the domain constraints, and outputs the 1-1 mappings. Here the machine learning algorithm outputs 1-1 mappings for the target schema based on the predictions calculated in the matching phase), however, Doan does not explicitly teach that the predicted ETL rule “wherein at least one predicted ETL rule comprises logic that applies a function to data values extracted from the source schema, the function transforming the data values”,
On the other hand, as an analogous art on Data ETL, Bhide teaches “wherein at least one predicted ETL rule comprises logic that applies a function to data values extracted from the source schema, the function transforming the data values” (See [0018] and [0047], performing a number of functions, such as an ETL process to extract data from data sources 105, transform the extracted data, and provide the extracted and transformed data to target systems, a meta-model comprising rules and template-based mapping between the data source 105 and the target system).
It would have been obvious to one of ordinary skill in the art at the time the Applicant’s application was filed to combine the teaching of Bhide with Doan reference because Doan is dedicated to a LSD (Learning Source Descriptions) system that uses and extends machine learning techniques to semi-automatically create semantic mappings and Bhide is dedicated to supporting star and snowflake data schemas in order to improve Extract, Transform, Load processing, and the combined teaching would have enabled Doan’s data integration system to extend functionality from semi-automatically creating semantic mappings to automatically converting the meta-model representation into ETL jobs, and executing the jobs to extract the dimensional data from the data source and loading the dimensional data into the selected target data schema in a target data system to improve Extract, Transform, Load processing.
Doan in view of Bhide further teaches the following:
generating additional ETL mappings based on the predicted ETL rules, the source schema, the target schema, and the extracted features, the additional ETL mappings providing additional definitions for extracting data from one or more tables of the source schema and loading the extracted data into one or more tables of the target schema (See Doan: Page 4, left column, 1st paragraph, In the matching phase the trained learners are used to match new source schemas. Matching a target source proceeds in three steps. First, LSD extracts some data from the source, and creates for each source-schema element a column of XML elements that belong to it. Second, it applies the base learners to the XML elements in the column, then combines the learners' predictions using the meta-learner and the prediction converter. Finally, the constraint handler takes the predictions, together with the available domain constraints, and outputs 1-1 mappings for the target schema; and Page 5, right column, 2nd paragraph, 3.2 The Matching Phase: LSD extracts from greathomes.com a set of house listings, collects all the instances of elements with that tag from the listings and matches the instances by applying the base learners and combining their predictions using the meta-learner, and the prediction converter then combines the three predictions of the three data instances into a single prediction for area; and Page 6, left column, 3rd Paragraph, 3. Apply the Constraint Handler: after the prediction converter has computed predictions for all source-DTD tags, the constraint handler takes these predictions, together with the domain constraints, and outputs the 1-1 mappings. Here the machine learning algorithm outputs 1-1 mappings for the target schema based on the predictions calculated in the matching phase),
wherein a definition for at least one additional ETL mapping applies the function to data extracted from a table of the source schema when loading the extracted data into a table of the target schema (See Bhide: [0032] provide rules/template-based mapping between the data source 105 and data target 115 specifically from a dimensional loading perspective, and automatically generate jobs for loading data into star and snowflake schemas based on the mapping).

As per claim 2, Doan in view of Bhide further teaches the method of claim 1, wherein the example ETL mappings and additional ETL mappings comprise mapping expressions that define a relationship between one or more source columns of a source table and a target column of a target table (See Figure 5, (a) and 5(b), and Page 4 left column third and fourth Paragraph, 3.1 The Training Phase: 1. Manually Specify Mappings for Several Sources: Given several sources as input, LSD begins by asking the user to specify 1-1 mappings for these sources, so that it can use the sources to create training data for the learners. Suppose that LSD is given the two sources realestate.com and homeseekers.com, whose schemas are shown in Figure 5.a, together with the mediated schema. (These schemas are simplified versions of the ones we actually used in the experiments.) Then the user simply has to specify the mappings shown in Figure 5.b, which says that location matches ADDRESS, comments matches DESCRIPTION, and so on.).

As per claim 4, Doan in view of Bhide further teaches the method of claim 1, wherein the at least one predicted ETL rule applies to a source column (See Doan: Page 6, left column, 3rd Paragraph, 3. Apply the Constraint Handler: the predicted ETL rule disclosed by, after the prediction converter has computed predictions for all source-DTD tags, the constraint handler takes these predictions, together with the domain constraints, and outputs the 1-1 mappings. Here the machine learning algorithm outputs 1-1 mappings for the target schema based on the predictions calculated in the matching phase; and Table 1 and Page 7, left column, 2nd Paragraph, constraint functions applied to the columns of the source data and the domain constraints currently used in our approach and their characteristics. Notice that the constraints refer to labels (i.e., mediated-schema elements) and generic source-schema elements (e.g., a,b,c,), and that they are grouped into different types ).

As per claim 5, Doan in view of Bhide further teaches the method of claim 1, wherein the example ETL mappings include a mapping expression that implements the  function for loading a fist column of the target schema (See Bhide: [0032], providing rules/template-based mapping between the data source 105 and data target 115 specifically from a dimensional loading perspective, and automatically generate jobs for loading data into star and snowflake schemas based on the mapping; and Doan: Table 1 and Page 7, left column, 3rd Paragraph, Table 1 shows examples of five types of hard constraints. The first four types, from frequency to exclusivity, impose regularities that the source schema must conform to. The last type, column, imposes regularities that both the source schema and data must conform to.), and
the additional ETL mappings include a mapping expression that implements the function for loading a second column of the target schema (See Bhide: [0032], providing rules/template-based mapping between the data source 105 and data target 115 specifically from a dimensional loading perspective, and automatically generate jobs for loading data into star and snowflake schemas based on the mapping; and Doan: Table 1 and Page 7, left column, 3rd Paragraph, Table 1 shows examples of five types of hard constraints. The first four types, from frequency to exclusivity, impose regularities that the source schema must conform to. The last type, column, imposes regularities that both the source schema and data must conform to.).

As per claim 6, Doan in view of Bhide further teaches the method of claim 1, wherein the predicted ETL rules define logic represented by the example ETL mappings (See Doan: Page 4, right column, 2nd and 3rd paragraphs, 4. Train the Base Learners: the machine learning algorithm produces predictions examining the training examples and produces an internal classification model for matching new examples; Here the internal classification model for matching is the ETL rule; and at Page 5, right column, 2nd Paragraph, 3.2 The Matching Phase: the internal classification model for matching is used to predict mappings for new sources which implies that the matching model defines the logic for extracting data).

As per claim 7, Doan in view of Bhide further teaches the method of claim 6, wherein, the example ETL mappings represent relationships between the source schema and a first set of columns of the target schema (See Doan: Page 4, left column, 1st paragraph, in the matching phase the trained learners are used to match new source schemas. Matching a target source proceeds in three steps), and
the predicted ETL rules define logic for relationships between the source schema and a second set of columns of the target schema, and the second set of columns is different from the first set of columns (See Doan: Page 4, left column, 1st paragraph, in the matching phase the trained learners are used to match new source schemas. Matching a target source proceeds in three steps. First, LSD extracts some data from the source, and creates for each source-schema element a column of XML elements that belong to it. Second, it applies the base learners to the XML elements in the column, then combines the learners' predictions using the meta-learner and the prediction converter. Finally, the constraint handler takes the predictions, together with the available domain constraints, and outputs 1-1 mappings for the target schema; and Page 5, right column, 2nd paragraph, 3.2 The Matching Phase: LSD extracts from greathomes.com a set of house listings, collects all the instances of elements with that tag from the listings and matches the instances by applying the base learners and combining their predictions using the meta-learner, and the prediction converter then combines the three predictions of the three data instances into a single prediction for area).

As per claim 8, Doan in view of Bhide further teaches the method of claim 7, wherein the additional ETL mappings include mapping expressions for the second set of columns of the target schema based on the predicted ETL rules (See Doan: Page 4, right column, 4. Train the Base Learners: Next, LSD trains each base learner on the training examples created for that learner. Each learner will examine its training examples to construct an internal classification model that helps it match new examples. These models are part of the output of the training phase, as shown at the bottom of Figure 4.a.  ).

As per claim 10, Doan in view of Bhide further teaches the method of claim 1, wherein the plurality features comprise metadata for columns of the source schema, the metadata indicating relationships between columns of the source schema (See Figure 3, DTD schema of source S: the "contact" elements is related to the elements "name" and "phone").

As per claims 11 and 14-17, the claims recite a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to learn extract, transform, and load ("ETL") mappings by example, the learning comprising the steps as recited in the methods of claims 1 and 5-8 above, respectively and rejected under 305 U.S.C. 102 as being anticipated by Doan in view of Bhide.
Therefore, claims 11 and 14-17 are rejected along the same rationale that rejected claims 1 and 5-8, respectively.

As per claims 18 and 20, the claims recite a system comprising a processing device in communication with a memory device, the processing device configured to learn extract, transform, and load ("ETL") mappings by example, the learning comprising the steps as recited in the methods of claims 1 and 5 above, respectively and rejected under 305 U.S.C. 102 as being anticipated by Doan in view of Bhide.
Therefore, claims 18 and 20 are rejected along the same rationale that rejected claims 1 and 5, respectively.

As per claim 21, Doan in view of Bhide further teaches method of claim 1, wherein the at least one predicted ETL rule comprises conditional logic that selectively applies the function to data values extracted from the source schema (See Bhide: [0018], the data integration system 110 may be in the form of a computer system, and may perform a number of functions, such as an ETL process to extract data from data sources 105, transform the extracted data, and provide the extracted and transformed data to target systems 115. The data integration system 110 may send commands to one or more of the data sources 105 such that the data source 105 provides data to the data integration system 110).

5.3. Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Doan in view of Bhide, as applied to claims 1-2, 4-8, 10-11, 14-18 and 20-21 above and further in view of 
Kapoor et al.: “AUTOMATED REFINEMENT AND VALIDATION OF DATA WAREHOUSE STAR SCHEMAS”, (United States Patent Application Publication US 20170116307 A1, filed October 23, 2015 and published April 27, 2017, hereafter “Kapoor”).
 
As per claim 3, Doan in view of Bhide does not explicitly teach the method of claim 1, wherein the example ETL mappings include a mapping expression that implements at least one of a column name post-fix or a column name pre-fix.
However, as an analogous art on ETL, Kapoor teaches the method of claim 1, wherein the example ETL mappings include a mapping expression that implements at least one of a column name post-fix or a column name pre-fix (See [0052], profiling source data, starting with key columns, followed by columns with the same name, followed by columns with the same prefix but key name suffixes, followed by columns with key name suffixes, followed by columns with similar names).
It would have been obvious to one of ordinary skill in the art at the time the Applicant’s application was filed to combine the teaching of Kapoor with Doan in view of Bhide reference because Doan is dedicated to a LSD (Learning Source Descriptions) system that uses and extends machine learning techniques to semi-automatically create semantic mappings, Bhide is dedicated to supporting star and snowflake data schemas in order to improve Extract, Transform, Load processing, and Kapoor is dedicated to refining or validating a data warehouse schema for a source database, and the combined teaching of implementing priority encode to Doan’s system would have enabled Doan to improve the mappings by refining or validating schemas between source and target.

As per claim 9, Doan in view of Bhide and further in view of Kapoor teaches the method of claim 1, wherein the plurality features comprise foreign keys for tables of the source schema and the target schema (See Kapoor: [0053], columns with name patterns that are associated with a primary key or a foreign key).

As per claim 12, the claim recites a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to learn extract, transform, and load ("ETL") mappings by example, the learning comprising the steps as recited in the methods of claim 3 and rejected under 305 U.S.C. 103 as being unpatentable over Doan in view of Bhide and further in view of Kapoor.
Therefore, claim 12 is rejected along the same rationale that rejected claim 3.

5.4. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over 
Doan in view of Bhide, as applied to claims 1-2, 4-8, 10-11, 14-18 and 20-21 above and further in view of 
De et al.: “METHOD FOR AUTOMATICALLY GENERATING EXTRACT TRANSFORM LOAD (ETL) CODES USING A CODE GENERATION DEVICE”, (United States Patent Application Publication US 20170220654 A1, filed 2016-03-16 and published 2017-08-03, hereafter “De”).

As per claim 22, concerning the method of claim 21, wherein a rules interpreter generates the at least one additional ETL mapping by translating the conditional logic of the at least one predicted ETL rule, Doan in view of Bhide teaches predicted ETL rule as described in claims 1, 11 and 18 rejections above.
However, Doan in view of Bhide does not explicitly teach a rules interpreter generates the at least one additional ETL mapping by translating the conditional logic of a rule.
However, as analogous art on ETL, De teaches a rules interpreter generates the at least one additional ETL mapping by translating the conditional logic of a rule (See Figs. 3-4, [0052] and [0057]-[0060], the code generating module 229 automatically generates the ETL codes corresponding to each of the one or more identified ETL mappings. The generated ETL codes corresponding to each of the one or more ETL patterns can be generated simultaneously upon providing the user inputs in bulk. The steps for generating ETL mapping corresponding codes by retrieving ETL patterns, inputting parameter values, identifying ETL mappings automatically and automatically generating the ETL code corresponding to each of the one or more identified ETL mappings. Here inputting parameters reads on conditional logic of a rule). 
It would have been obvious to one of ordinary skill in the art at the time the Applicant’s application was filed to combine the teaching of De with Doan in view of Bhide reference because Doan is dedicated to a LSD (Learning Source Descriptions) system that uses and extends machine learning techniques to semi-automatically create semantic mappings, Bhide is dedicated to supporting star and snowflake data schemas in order to improve Extract, Transform, Load processing, and De is dedicated to automatically generating extract transform load (ETL) codes, and the combined teaching of automatically generating ETL codes would have enabled Doan in view of Bhide reference to substantially cut down the time and cost in ETL codes developing and ETL processing.
References
6.1. The prior art made of record
     A. U.S. Patent Application Publication US-20170116307-A1.
     B. U.S. Patent Application Publication US-20130117217-A1.
     C. U.S. Patent Application Publication US-20170220654-A1.
     V. Doan et al.: "Reconciling Schemas of Disparate Data Sources: A Machine Learning Approach", ACM SIGMOD 2001 May 21-24 (hereafter ”Doan”).
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
     U. MÜnch et al.: "Robot Program ming by Demonstration (RPD): Supporting the Induction by Human Interaction", received Oct. 1, 1994 (hereafter ” MÜnch”).
Conclusions
7.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 6, 2022